Citation Nr: 1437868	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  04-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for left eye retinal detachment, including as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for left eye retinal detachment. 

3. Entitlement to service connection for an enlarged prostate, including as secondary to service-connected diabetes mellitus, type II, with oral inflammation, or to service-connected hypertension, and secondary to in-service water contamination at Camp Lejeune. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, including an ulcer, secondary to in-service water contamination at Camp Lejeune. 

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection penile lesions, including secondary to in-service water contamination at Camp Lejeune. 

6. Entitlement to an effective date prior to December 20, 2006, for a grant of service connection for posttraumatic stress disorder (PTSD). 

7. Entitlement to a compensable evaluation for erectile dysfunction. 

8. Entitlement to an initial evaluation in excess of 10 percent for iliotibial band syndrome, left lower extremity. 

9. Entitlement to an initial evaluation in excess of 10 percent for hypertension. 

10. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to December 9, 2008 and as 30 percent disabling from December 9, 2008. 

11. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity. 

12. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity. 

13. Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, Type II, with oral inflammation. 

14. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity. 

15. Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity. 

16. Entitlement to an effective date prior to December 9, 2008 for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU). 

17. Entitlement to special monthly compensation based on loss of use of the right foot. 

18. Entitlement to special monthly compensation based on loss of use of the right foot. 

19. Entitlement to special monthly compensation based on the need for regular aid and attendance. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified in support of several of the claims during hearings held at the RO in November 2008 before a Decision Review Officer (DRO), and in July 2009 before an Acting Veterans' Law Judge who is no longer employed by the Board. 

In October 2009, the Board reopened the claim for service connection for an enlarged prostate, and remanded that claim and those claims involving service connection for retinal detachment; the petition to reopen a claim of service connection for a stomach disorder; the claims for increased ratings for diabetes mellitus, hypertension, PTSD, left peripheral neuropathy, iliotibial syndrome;  TDIU, and an earlier effective date for the grant of service connection for PTSD. 

Interim records show that the Veteran has appealed numerous other issues as both confirmed and acknowledged by the Veteran's accredited representative in a September 2013 statement, and later certified for appeal by the RO. These additional issues characterized on the title page of this remand. 

This case is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development. 


REMAND

Since the July 2009 Travel Board hearing and remand of the case by the Board in October 2009, the Veteran has appealed numerous additional claims, including increased ratings for right lower peripheral neuropathy, upper left and right peripheral neuropathy, erectile dysfunction, new and, material evidence to reopen service connection for a penile lesion, and special monthly compensation for loss of use of the left and right lower extremities, and aid an attendance. Following issue of a July 2012 statement of the case (SOC) on those additional issues, in an August 2012 VA Form-9, substantive appeal, the Veteran affirmatively requested a BVA hearing at the local VA office or Travel Board hearing on all the issues in that SOC. This was acknowledged by the RO in an August 2012 letter to the Veteran. It is also noted that the Acting Veterans Law Judge who performed the Travel Board hearing in July 2009 is no longer employed at the Board, and additional testimony on those issues might also be considered at a hearing if so desired. 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.707 (2013). 

On remand, the Veteran will be afforded his choice of hearing. He is entitled to a  hearings before the Board; and an additional hearing before a Veterans Law Judge who will decide his appeal. See 38 C.F.R. §§ 20.700(a), 20.703, 20.704, 20.705. See also 38 C.F.R. § 20.904(a)(3) (stating that an appellate decision may be vacated "when there was a prejudicial failure to afford the appellant a personal hearing"); see, too, Friedsam v. Nicholson, 19 Vet. App. 555 (2006). 

Accordingly, the case is REMANDED for the following action:

At the Veteran's election, schedule either a videoconference hearing or Travel Board Hearing regarding the Veteran's. Notify him and his representative of the date, time and location of this hearing. Put a copy of this letter in the claims file. If the Veteran changes his mind and elects not to have a hearing, or fails to report for it on the date scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 



